—In a proceeding pursuant to SCPA 2103, inter alia, to obtain information about SIQP, Inc., and discover property withheld from the decedent’s estate, Harold Levine appeals from an order of the Surrogate’s Court, Richmond County (Sangiorgio, S.), dated June 6, 2001, which granted the petitioner’s motion pursuant to CPLR 6401 to appoint a temporary receiver for SIQP, Inc.
Ordered that the order is affirmed, with costs.
The Surrogate’s Court properly granted the petitioner’s motion for the appointment of a temporary receiver for SIQP, Inc. The petitioner made a clear evidentiary showing of the necessity of conserving the property at issue and protecting her interests (see CPLR 6401 [a]; Chaline Estates v Furcraft Assoc., 278 AD2d 141; Friedman v Ragin, 228 AD2d 642; Butler v Gibbons, 225 AD2d 335; Wong v Wong, 161 AD2d 710). Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.